Citation Nr: 0900943	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a neurological disorder claimed 
as organic brain syndrome and/or dyslexia.

2.  Whether new and material evidence has been received to 
reopen service connection for a cervical spine disorder.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1967, and from November 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.   

The veteran testified before the undersigned at a September 
2008 Board hearing in Washington, DC.  A transcript of that 
hearing has been made a part of the record.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for a neurological disorder claimed as organic 
brain syndrome and/or dyslexia; and the appellant did not 
perfect an appeal as to that decision.

2.  Some of the additional evidence received since the June 
1996 rating decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a neurological disorder claimed as organic brain syndrome 
and/or dyslexia, and raises a reasonable possibility of 
substantiating the claim.  

3.  The objective medical evidence is in relative equipoise 
as to whether a neurological disorder claimed as organic 
brain syndrome and/or dyslexia is related to service.

4.  In an August 1989 decision, the Board denied the 
appellant's claim for service connection for a cervical spine 
disorder.

5.  Some of the additional evidence received since the August 
1989 Board decision relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a cervical spine disorder, and raises a reasonable 
possibility of substantiating the claim.  

6.  The objective medical evidence is in relative equipoise 
as to whether a cervical spine disorder is related to 
service.

7.  Carpal tunnel syndrome of the left upper extremity was 
not present in service; carpal tunnel syndrome of the left 
upper extremity was not continuous after service, and did not 
manifest to a compensable degree within a year following 
separation from active duty; and the currently diagnosed 
carpal tunnel syndrome of the left upper extremity is not 
related to service.

8.  Carpal tunnel syndrome of the right upper extremity was 
not present in service; carpal tunnel syndrome of the right 
upper extremity was not continuous after service, and did not 
manifest to a compensable degree within a year following 
separation from active duty; and the currently diagnosed 
carpal tunnel syndrome of the right upper extremity is not 
related to service.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service 
connection for a neurological disorder (claimed as organic 
brain syndrome and/or dyslexia) became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

2.  The evidence received since the June 1996 rating decision 
is new and material; and the requirements to reopen service 
connection for a neurological disorder (claimed as organic 
brain syndrome and/or dyslexia) have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2008).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for establishing entitlement to service connection 
for a neurological disorder claimed as organic brain syndrome 
and/or dyslexia are met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  The August 1989 Board decision that denied service 
connection for a cervical spine disorder was final when 
issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008). 

5.  The evidence received since the August 1989 Board 
decision is new and material; and the requirements to reopen 
service connection for a cervical spine disorder have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2008).  
 
6.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a cervical spine disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 
  
7.  Carpal tunnel syndrome of the left upper extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

8.  Carpal tunnel syndrome of the right upper extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary look at the bases for the denial in the prior 
decision and to provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished elements in order to reopen the previously 
denied claim.  Id. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
With respect to the two claims to reopen, in view of the 
Board's favorable decisions in this appeal in reopening and 
granting service connection, further assistance is 
unnecessary to aid the veteran in substantiating the 
reopening claims on appeal.

Regarding the carpal tunnel syndrome claims, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim generally, and specifically 
as to the claimed disabilities, in multiple letters dated 
from January 2004 to January 2006, and a March 2006 statement 
of the case; including notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
fulfilled its duty to assist the appellant by obtaining 
identified and available evidence needed to substantiate the 
claims.  VA has provided adequate notice of how effective 
dates are assigned.  The claims were subsequently 
readjudicated in the statement of the case.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Claims to Reopen Based on New and Material Evidence

The appellant seeks to reopen service connection for what is 
essentially a neurological cognitive disorder that he has 
claimed as organic brain syndrome and/or dyslexia; and for a 
cervical spine disorder.

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  

Decisions of the Board are final when issued, and, except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

There are prior final decisions here as discussed below; 
thus, before reaching the underlying claims of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as the claims here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 1996 rating decision.

The evidence received subsequent to the last final decisions 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Reopening Service Connection for Organic Brain Syndrome and 
Dyslexia

Prior to the current appeal, a claim for service connection 
for organic brain syndrome and dyslexia was most recently 
denied in a June 1996 rating decision.  That decision became 
final because the veteran enter a timely appeal.  38 U.S.C.A. 
§ 7105(b),(c); 38 C.F.R. § 20.302.   

In March 2005, the RO received the appellant's application to 
reopen a claim for service connection for dyslexia.  
Thereafter, in a June 2005 rating decision, the RO declined 
to reopen service connection for organic brain syndrome and 
dyslexia due to trauma.  In the veteran's notice of 
disagreement initiating the current claim on appeal, he 
disagreed only as to the dyslexia.  The RO then issued a 
statement of the case with respect to both organic brain 
syndrome and dyslexia, after which the veteran perfected his 
appeal by submitting a substantive appeal addressing both 
organic brain syndrome and dyslexia as the claimed 
neurological disorders.  

The evidence available at the time of the June 1996 rating 
decision included service treatment (medical) and personnel 
records, VA and private medical records, and reports of VA 
examinations.  In the June 1996 rating decision (last final 
decision on the matter), the RO determined that the evidence 
did not establish that the veteran had either disorder at 
present, and that the claimed trauma in service was not shown 
by service records.   

Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is a current disorder as claimed; evidence of 
an in-service injury or disease; and evidence of a nexus 
between the current disorder and service, to include a 
reported traumatic head injury and/or stroke in service.  Any 
such material evidence which has not previously been 
submitted would meet criteria for reopening the veteran's 
claim.  

Evidence received since the June 1996 rating decision 
contains medical evidence of chronic brain pathology 
including a current dyslexia disorder, as well as evidence 
addressing the question of nexus.  Multiple private and VA 
medical records include diagnoses of chronic brain pathology 
including dyslexia and other cognitive brain disorder, and 
provide opinions addressing the etiology and etiological 
relationship to service.  The veteran has entered multiple 
statements and testimony regarding the occurrence of in-
service traumatic head injury following a helicopter crash, 
and that he sustained a stroke in service.  

In sum, the evidence not previously available and that has 
been received since the last final decision on the matter 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2008).  At least some of the 
new evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last final denial, and 
raises a reasonable possibility of substantiating the claim.  
The new evidence relates to unestablished facts necessary to 
substantiate the claim-in-service injury, current diagnosis, 
and nexus to service-since previously, the final decision 
was based in part on a determination that there was no 
specific injury/trauma shown in service, no current diagnosis 
of disability, and, implicitly, no nexus to service.  Thus, 
the evidence received since June 1996 is both new and 
material, and the requirements have been met to reopen the 
veteran's claim.  

Reopening Service Connection for Cervical Spine Disorder

Prior to the current appeal, service connection for a 
cervical spine disorder was most recently denied in an August 
1989 decision of the Board.  That decision was final when the 
decision was issued by the Board.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

The evidence available at the time of the August 1989 Board 
decision included service treatment (medical) and personnel 
records, VA and private medical records, and reports of VA 
examinations.  In the August 1989 decision, the Board 
determined that the current evidence did not show that the 
veteran had arthritis of the cervical spine, or that the 
veteran had a chronic disability of the cervical spine due to 
service.  Specifically, the Board found that, given the 
absence of subsequent continuity of symptomatology, that any 
cervical spine condition in service was acute and transitory, 
and unrelated to any present pathology.     
 
Based on the foregoing, the evidence missing at the time of 
the last final decision on the matter, and necessary to 
reopen the claim, would be any new evidence addressing 
whether there is a current cervical spine disorder to include 
arthritis, and evidence showing that a current cervical spine 
disability in general was etiologically related to service, 
by way of continuity or by competent medical opinion 
evidence.  Any such material evidence which has not 
previously been submitted would meet criteria for reopening 
the veteran's claim.  

Evidence received since the August 1989 Board decision 
contains medical evidence of a current cervical spine 
disability including arthritis, as well as evidence 
addressing the question of nexus to service.  Multiple 
private and VA medical records include diagnoses of a 
cervical spine disorder including arthritis, and provide 
opinions that tend to show an etiological relationship of the 
current cervical spine disability to service.  Notably, a 
January 2007 private treatment report records that the 
treatment provider reviewed a report of a 1981 cervical spine 
imaging showing degenerative arthritis and minimal anterior 
spurring at C3-C4, and similar subsequent findings, and 
concluded with an opinion that associated symptoms and mild 
degenerative cervical spine changes went back to the period 
of service in 1981.

The veteran had testified recently on these matters.  His 
testimony provides information with respect to etiology that 
was not available before, including evidence on the question 
of continuity of cervical spine symptomatology, and which 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's cervical spine 
disorder subject to this appeal.  See Hodge, supra. 

In sum, the evidence not previously available and submitted 
since the last final decision on the matter relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for cervical spine disorder.  38 C.F.R. § 
3.156 (2008).  At least some of the new evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial, and raises a reasonable 
possibility of substantiating the claim.  The new evidence 
relates to unestablished facts necessary to substantiate the 
claim- in-service injury, current diagnosis, continuous 
post-service symptoms, and nexus to service -since 
previously, the final decision was based in part on a 
determination that there was no specific injury/trauma shown 
in service, no chronic disability in service, no continuous 
post-service symptoms, and no current diagnosis of cervical 
spine disability.  The evidence also raises a reasonable 
possibility of substantiating the claims, as it does support 
the veteran's claim.  Thus, the evidence received since 
August 1989 is both new and material, and the requirements 
have been met to reopen the veteran's claim.  Because the 
evidence submitted is new and material, the claims for 
service connection are reopened, and are addressed on the 
merits in the section below.

Service Connection Legal Authority

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310.  

Additionally, certain chronic diseases, including arthritis, 
brain hemorrhage or thrombosis, and other organic diseases of 
the nervous system, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.
 


Service Connection for Organic Brain Disorder and Dyslexia

Service treatment (medical) records contain numerous 
references to a disorder of dyslexia, and show that the 
veteran was seen for treatment over several years during the 
second period of active duty service from 1974 to 1981.  The 
veteran was seen in October 1978 with complaints of reading 
and speech difficulty.  At that time the impression was 
probable dyslexia.  An in-service medical statement at that 
time contains notation that the veteran had a primary reading 
dysfunction that may be a result of dyslexia.  

Service treatment (medical) records include a November 1979 
service treatment record that shows that the veteran reported 
having difficulty spelling and writing since 1975 (a date 
during active service).  The service treatment provider noted 
there was no history of trauma.  The report concluded with an 
assessment of dyslexia.  A September 1980 neurology clinic 
consultation report during active duty service shows that the 
veteran  reported having had five years of problems with 
pronunciation and understanding.  That report concludes with 
an impression of agitated dyslexia with occasional suicidal 
ideation, and now with dyslexia secondary to distraction 
versus an organic problem.  

Subsequent service treatment records show that several 
evaluations were conducted in 1981 to examine the veteran for 
symptomatology including dyslexia.  A March 1981 inpatient 
treatment record during service contains a diagnosis of 
organic brain syndrome.  The report of a June 1981 narrative 
summary contains a history that the veteran began having 
difficulties in service in 1975, when he began to have 
postprandial emesis, headaches, blurred vision, and light-
headedness.  His light-headedness caused him to fall from a 
helicopter on several occasions, but he did not report these 
falls or any resulting injuries.  He reported also that he 
awoke one morning and could no longer reads as he could 
previously.  He reported also that since 1974 (during 
service) he had experienced repeated episodes of dyslexia, 
inability to concentrate, and inability to read.  After 
evaluation, the in-service diagnoses included dyslexia.

A September 1981 consultation report during service shows 
that the veteran reported that he suddenly lost his ability 
to read about five years before, a condition which was 
preceded by headaches.  The veteran also noted that he had 
experienced intermittent paresthesias of his right arm and 
leg, which he associated with being hit on the head on the 
left side during a helicopter accident in 1977.  In 
concluding findings, the treatment provider noted that, from 
a cerebral functional perspective, the veteran demonstrated a 
mild impairment implicating both cerebral hemispheres, with 
the left one more impaired than the right.  In this 
connection, the September 1981 in-service medical examiner 
noted that errors on the aphasia screening test may suggest 
language related problems due to brain dysfunction in the 
areas of written and oral spelling, naming, and reading 
aloud.  The September 1981 in-service medical examiner 
concluded that the veteran had mild cerebral dysfunction.  In 
terms of higher level cognitive functions, the examiner found 
that the veteran demonstrated a mild impairment in the recall 
of meaningful verbal material immediately after presentation; 
his ability to attend and concentrate was poor; and he had 
language related problems, which may be due to cerebral 
dysfunction in the area of spelling and reading, which were 
also noted.  The report of physical therapy treatment in 
October 1981 contains a notation that the veteran reported 
that he had been in a helicopter crash in 1979.

After service VA and private medical records show that the 
veteran continued to have difficulties over time with 
cognitive impairment symptoms associated with dyslexia.  A 
report of a February 1982 VA brain scan shows that 
examination was within normal limits.  That study was 
conducted to evaluate the veteran's complaints of right sided 
weakness, and history of head injury with left concussion in 
1979.  

Private medical records include a March 1987 report of a 
psychological evaluation, in which the examiner noted the 
veteran presented with impaired cognitive abilities, and a 
reported history that his abilities level had changed 
dramatically since 1979 when he was injured in an accident.  
The report concluded with a diagnosis that the veteran 
functioned at a low average level of intellectual 
performance, perhaps even lower, and showed scattering.  The 
examiner opined that this would be associated with a 
psychotic organic brain syndrome with another cerebral 
condition as brain trauma. 

Subsequent VA treatment records in the 1990s and 200s show by 
diagnosis the presence of dyslexia, including-based on the 
veteran's reported history-as consistent with a left, 
postero-temporal cerebrovascular accident, and as secondary 
to a history of traumatic brain injury.  

The report of a May 1995 magnetic resonance imaging of the 
brain shows this procedure was performed to evaluate dyslexia 
following head trauma.  After examination, the report 
contains an impression, which in pertinent part, noted 
multiple nonspecific abnormal increased signal seen within 
the deep white matter in the paraventricular region 
bilaterally better seen on the proton and T2-weighted axial 
images, most likely representing old deep white matter 
ischemic changes with associated gliosis. 

The report of a March 2004 private neuropsychological 
consultation contains a summary of test results, noting in 
part, that the results were significant for the presence of 
dyslexia.  Deficits were also found with naming, initiation, 
verbal problem solving and visual scanning speed.  

In an April 2004 statement from a private clinical 
neuropsychologist, she opined that the veteran's dyslexia and 
other cognitive deficits were not consistent with a closed 
head injury, but were consistent with a pattern of deficits 
that can follow a left hemisphere stroke; and if a stroke 
were diagnosed, then that stroke would most likely be the 
etiology for the cognitive deficits described in recent 
neuropsychological evaluation.   

A May 2004 private treatment report contains an assessment, 
in part, of chronic complex multiple issues of chronic 
cerebrovascular ischemia, concerns of acute speech difficulty 
27 years ago when the veteran was in service.  That report 
contains notation that "concerns include chronic 
cerebrovascular ischemia, abnormal imaging of the brain with 
chronic cerebrovascular ischemia and memory difficulties, 
reading difficulties appear to be more from chronic 
cerebrovascular ischemia and contributory compounding role of 
post-traumatic concerns with head trauma and other post-
traumatic concerns."

A May 2004 VA speech progress note contains an opinion that 
the veteran exhibits a significant dyslexia, consistent with 
a left postero-temporal cerebral-vascular accident.  

In summary, there is unambiguous evidence showing that the 
veteran had chronic dyslexia during service, continuity of 
symptomatology of dyslexia after service, and that he 
recently has a diagnosis of dyslexia.  There is no clear 
showing of any intercurrent cause of the present dyslexia; 
and the medical evidence generally attributes the current 
diagnosis to incidents of service including trauma and/or 
stroke.  To an undeniable extent, service treatment records 
substantiate the veteran's credible assertions as to the 
reported head trauma and stroke in service.  The Board finds 
the veteran's assertions as to the reported head trauma and 
stroke in service to be credible, given that statements to 
this effect were consistently provided by the veteran in the 
process of seeking treatment, during treatment in service and 
thereafter, and are even corroborated by various in-service 
clinical findings or suspected diagnoses that include the 
question of whether the in-service symptoms were due to 
stroke in service.  

Based on the foregoing, the Board finds that the objective 
medical evidence is in relative equipoise as to whether a 
neurological disorder claimed as organic brain syndrome 
and/or dyslexia is related to service.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a neurological brain disorder claimed as 
organic brain syndrome and/or dyslexia was incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304.  

As a final note, review of the claims file reveals that, 
notwithstanding the issue on appeal, the veteran essentially 
claims service connection specifically for dyslexia.  
Essentially, he claims that the dyslexia is due to either a 
traumatic head injury and/or stroke, and in that way, as due 
to a claimed organic brain syndrome.  Dyslexia involves 
neurological cognitive dysfunctions of the brain and/or 
vestibular system of the middle ear.  Dyslexia may be defined 
as an inability to read, spell and write words, despite the 
ability to see and recognize letters.  See Dorland's 
Illustrated Medical Dictionary 1866 (31st ed. 2007).    

Organic brain syndrome may involve a constellation of 
psychological or behavioral signs and symptoms associated 
with brain dysfunction of unknown or unspecified etiology and 
grouped according to symptoms.  Designating certain 
conditions as having an organic basis, possibly implying that 
the others do not, is currently discouraged.  See Dorland's 
Illustrated Medical Dictionary 1866 (31st ed. 2007).    

Notably, service connection is already in effect for a 
psychiatric disorder, schizo-affective disorder (which may or 
may not have resulted from an organic brain syndrome), for 
which the veteran currently receives VA disability benefits 
on the basis of associated psychological and/or behavioral 
symptoms of that disability.  In such situation, additional 
compensation for organic brain syndrome psychological and/or 
behavioral symptoms would constitute "pyramiding," which is 
not permitted under the applicable regulation.  See 38 C.F.R. 
§ 4.14 (2008) (the evaluation of the same disability under 
various diagnoses is to be avoided).  

The criteria for rating psychiatric impairments under which 
the veteran's service-connected schizophrenia is rated 
specifically provides for rating based on closely related 
psychiatric symptoms of difficult in understanding complex 
commands, impairment of memory that includes impairment of 
ability to rating highly learned material, impaired abstract 
thinking.  See 38 C.F.R. § 4.130 (2007).  For this reason, 
and to avoid pyramiding, in rating the now service-connected 
organic brain syndrome with dyslexia, the veteran's 
complaints of dyslexia or other manifestations will be 
considered in adjudicating symptoms associated with his 
service-connected schizophrenia.  

In sum, with respect to the grant here of service connection 
for a neurological disorder claimed as organic brain syndrome 
and/or dyslexia, VA is not permitted to compensate for any 
associated psychological and/or behavioral symptoms for which 
compensation is already being received on the basis of the 
veteran's separately service-connected schizo-affective 
disorder.  Only when a veteran has separate and distinct 
manifestations attributable to the same injury should he be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Service Connection for Cervical Spine Disorder

Service treatment records show that in July 1978 the veteran 
reported complaints regarding the back but no findings were 
made at that time.  He was seen in August 1981 for complaints 
of intermittent paresthesias of the right arm.  The report of 
an August 1981 X-ray examination of the cervical spine and 
skull records a history of complaints of headaches for three 
years after a helicopter crash.  That report contains 
findings regarding the cervical spine, of minimum anterior 
spurring on C3 and 4, no disc narrowing or other significant 
pathology.  The report concludes with an impression of mild 
degenerative changes.  

After service, VA treatment notes in January and March 1982 
show that the veteran was seen for complaints of right side 
numbness and/or weakness in the right upper and lower 
extremities.  The veteran underwent VA examination in May 
1982, which did not include examination of the cervical 
spine.  During the May 1982 examination, X-ray examination 
included the lumbosacral and dorsal spine but not the 
cervical spine.

The report of a January 1988 VA orthopedic examination shows 
that the veteran reported complaints of chronic intermittent 
neck pain that the veteran related to a helicopter accident 
in 1979.  He also reported that he had a motor vehicle 
accident in 1984 and that he reinjured his neck in 1985.  The 
veteran reported that the neck pain occasionally radiated 
down the right upper extremity and to the hand causing all 
fingers to feel tingly.  After examination the report 
contains an impression of chronic neck pain with right upper 
extremity paresthesias.  The report of an associated X-ray 
examination contains a finding of normal cervical spine. 

VA and private treatment records in the 1990s and 2000s 
include treatment for symptoms of cervical pathology, 
variously diagnosed as: cervical radiculopathy; rule out 
cervical spondylosis with radiculopathy; and degenerative 
joint disease of the cervical spine.  VA X-ray examination in 
August 2003 contains an impression of degenerative joint 
changes, upper cervical spine.  The examiner noted that there 
had been some interval progression of the arthritic process 
since an earlier examination in April 1996.

In summary, there is unambiguous evidence showing that the 
veteran had cervical spine symptomatology in service, 
including degenerative changes, constituting arthritis of the 
cervical spine.  Review of the claims file also shows that 
essentially there is a continuity of chronic cervical spine 
symptomatology after service, and the veteran presently has a 
diagnosis of cervical spine disorder to include arthritis.  
There is no clear showing of any intercurrent cause of the 
present cervical spine disorder; and the medical evidence 
generally attributes the current diagnosis to injury in 
service.  Service treatment records substantiate the 
veteran's credible assertions as to the reported injury in 
service.  The Board finds these assertions totally credible, 
given that statements to this effect were consistently 
provided by the veteran in the process of seeking treatment, 
during treatment in service and thereafter.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether a 
cervical spine disorder is related to service.  Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a cervical spine disorder was incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304. 

Service Connection for Carpal Tunnel Syndrome of Upper 
Extremities

The veteran claims entitlement to service connection for 
carpal tunnel syndrome of the left and right upper 
extremities.  Carpal tunnel syndrome is an impairment of the 
median nerve of the peripheral nervous system.  Carpal tunnel 
syndrome is a complex of symptoms resulting from compression 
of the median nerve in the carpal tunnel, with pain and 
burning or tingling paresthesias in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. 
App. 542, 544 (1995).   

Carpal tunnel syndrome, however, does not include any 
manifestations of any central nervous system pathology 
associated with the veteran's (1) cervical spine disorder 
including any cervical radiculopathy; or associated with any 
(2) brain dysfunction, to include any manifestations of 
organic brain syndrome, to include any right side symptoms of 
a left hemisphere brain injury the veteran may have.  
Evidence with respect to the latter two conditions do not 
constitute evidence with respect to the former.  Record 
evidence which cannot be unambiguously tied to disorders 
other than carpal tunnel syndrome, have been carefully 
considered in deciding the claim on appeal.

Service treatment (medical) records do not show that the 
veteran received any treatment for a condition associated at 
the time with carpal tunnel syndrome.  There are records 
showing: in January 1979 an injury to the right arm just 
above the elbow resulting in a soft tissue bruise; in January 
1980 an injury involving the right hand and left thumb, 
resulting in a sprain of the finger interphalangeal joint, 
that was resolving later that month; in October 1980 
complaints of right arm and leg numbness, with findings of no 
sensory loss, reduced power, and normal reflexes and pulses; 
in August 1981, deficient with the right upper extremity, 
associated with a central nervous system condition, cerebral 
dysfunction; and in October 1981, right upper extremity 
weakness/tingling that was ascribed to arthritis.  But none 
of these were contemporaneously associated with any carpal 
tunnel syndrome.

After service, VA treatment records in January 1982 show that 
the veteran reported having numbness in the right arm and leg 
for about two years. Results of a nerve conduction velocity 
study at that time were found to be abnormal and consistent 
with carpal tunnel syndrome for the right median nerve.  The 
examiner noted that this finding should, however, be 
correlated with other clinical findings.  VA treatment 
records in March 1982 show that the veteran was seen for 
complaints including weakness on the right side upper 
extremity.  In May 1982, the January 1982 VA nerve conduction 
velocity study was repeated to see if the condition was 
better or worse and to rule out a diagnosis of carpal tunnel 
syndrome.  The report of the May 1982 study showed that there 
was an improvement from the previous examination, with normal 
findings.  

The claims file contains no subsequent records showing any 
further studies were conducted soon after that.  The report 
of a May 1982 VA neuropsychiatric examination does not show 
that the veteran was examined for any condition referable to 
carpal tunnel syndrome, but at that time an X-ray examination 
of the right wrist was found to be "normal but this does not 
exclude a healed injury."

Although treatment records in the early and mid 1980s show 
complaints of right arm numbness and weakness, the record 
indicates that these symptoms have been associated with a 
head injury in service, and not to a condition of carpal 
tunnel syndrome.  The Board notes that in the veteran's 
December 1986 application for Social Security Administration 
disability benefits, he made no mention of any problems 
referable to carpal tunnel syndrome.    

The first medical evidence associating any upper extremity 
symptoms to carpal tunnel syndrome, that is, symptoms 
identified as resulting from compression of the median nerve 
in the carpal tunnel, are contained in medical records dated 
in the late 1990s.  The report of a January 1998 private 
diagnostic neurology PNCV report contains a diagnosis, in 
part, of "symptoms most suggesting bilateral carpal tunnel 
syndrome."  The report includes a history that the veteran 
sustained multiple injuries in a 1969 helicopter crash 
involving the head, neck, arm, and back injuries, with 
noticeable hand numbness and decrease grip.  Based on the 
veteran's reported history, the examiner opined that the 
carpal tunnel syndrome most likely developed from injuries 
during the trauma of the helicopter crash.  Subsequent 
treatment records show further treatment for bilateral carpal 
tunnel syndrome.  The veteran underwent carpal tunnel release 
on the right side in February 1998.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for carpal tunnel syndrome of 
the right and left upper extremities.  The service treatment 
records show no treatment for a condition identified 
contemporaneously or later as carpal tunnel syndrome, or 
referable to the type of injury that ordinarily would result 
in carpal tunnel syndrome.  Notably, right arm neurological 
symptoms in service have been associated with other causes, 
specifically central nervous system pathology in the brain or 
cervical spine and have been associated with claimed 
disorders addressed in sections above.  

There is also no evidence of any claimed carpal tunnel 
syndrome manifested to a compensable degree within one year 
of separation from active duty so as to warrant service 
connection on the basis of the relevant regulatory 
presumption.  See 38 C.F.R. §§ 3.307, 3.309.  Although an 
early test showed an abnormality consistent with carpal 
tunnel syndrome for the right median nerve, subsequent 
retesting later in 1982 ruled that out with normal findings.  
Thereafter, there are no further referable complaints or 
findings until years later in 1998. 

In fact, the earliest medical evidence of symptoms identified 
with carpal tunnel syndrome is found in medical records in 
January 1998, several years after separation from service. 
 Post-service medical records showing no indication of any 
carpal tunnel syndrome until years later is evidence against 
a finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The treatment records beginning in 1998 do show that the 
treatment provider at that time linked the current bilateral 
carpal tunnel syndrome to service on the basis of the 
veteran's reported history.  Although the veteran did have 
some right upper extremity neurological manifestations in 
service linked to incidents of service, these manifestations 
have been shown to be related to other conditions unrelated 
to the veteran's current bilateral carpal tunnel syndrome.  
Although in service there may be right upper extremity 
manifestations linked to cervical spine and/or brain 
pathology, there is no showing of any such manifestations 
being contempor-aneously linked to carpal tunnel syndrome.  
Therefore, any opinion based only on the veteran's reported 
history on this matter, is of little probative value on the 
matter of nexus.  The preponderance of the evidence is 
against such nexus with respect to the claimed bilateral 
carpal tunnel syndrome.  None of the other treatment records 
after service contains evidence otherwise that tends to link 
any claimed bilateral carpal tunnel syndrome to service as 
residual of injury during service.  

The veteran essentially claims that he has bilateral carpal 
tunnel syndrome due to incidents of service.  These 
assertions, standing alone, however, are insufficient to 
establish service connection for the claimed disorders.  
Though the veteran is competent to describe associated 
symptoms, he is not qualified to make a diagnosis or opinion 
as to etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Charles v. Principi, 16 Vet. App. 
370 (2002) (providing that ringing in the ears is capable of 
lay observation). 

In short, the preponderance of the competent medical evidence 
is against the veteran's claims that he has left and right 
upper extremity carpal tunnel syndrome due to service.  The 
preponderance of the evidence is against his claim that any 
current bilateral carpal tunnel syndrome is causally 
connected to service to include as residual to an injury.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the two claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	ORDER

New and material evidence has been received to reopen service 
connection for a neurological disorder claimed as organic 
brain syndrome and/or dyslexia; the claim is reopened, and 
service connection on the merits is granted.

New and material evidence has been received to reopen service 
connection for a cervical spine disorder; the claim is 
reopened, and service connection on the merits is granted.

Service connection for carpal tunnel syndrome of the left 
upper extremity is denied.

Service connection for carpal tunnel syndrome of the right 
upper extremity is denied.


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


